        Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 1 of 29




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 Barry D. Stein, et al.,              :
                                      :
 Plaintiffs,                          : No. 3:19-cv-1634-VLB
                                      :
 v.                                   :
                                      : March 29, 2021
 Melissa J. Needle, et al.,           :
                                      :
 Defendants.                          :
                                      :

  MEMORANDUM OF DECISION DENYING MOTIONS TO DISMISS [DKTS. 82, 83]

       Plaintiffs—Dr. Barry D. Stein (“Dr. Stein”), Barry D. Stein, MD, LLC (“Stein

LLC”), and Fairfield Anesthesia Associates LLC (“FAA”) (collectively “Plaintiffs”)—

brought the amended complaint against Defendants—Melissa J. Needle (“Attorney

Needle”), Needle Cuba Law Firm (“Cuba Firm”), Law Offices of Melissa Needle, LLC

(“Needle LLC”), Jessica Calise (“Ms. Calise”) (collectively “Needle Defendants”)

and Jennifer Stein (“Mrs. Stein”)—alleging violations of the Computer Fraud and

Abuse Act (“CFAA”) under 18 U.S.C. § 1030, violations of Connecticut’s Computer

Crime Law (“CCL”) under Conn. Gen. Stat. § 53-452, negligence and negligent

supervision against the Needle Defendants.      [Dkt. 73 (Am. Compl.)]. Currently

before the Court are the Needle Defendants and Mrs. Stein’s substantially similar

motions to dismiss requesting the Court dismiss this action under the abstention

doctrine, or alternatively stay the proceedings pending resolution of the pending

state court divorce proceedings, dismiss the CFAA and CCL claims for failure to

state a claim upon which relief can be granted, and upon dismissal of the CFAA

claim, decline supplemental jurisdiction over the remaining state law claims. [Dkts.


                                         1
          Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 2 of 29




82 (Needle Mot.) and 83 (Stein Mot.)]. The Plaintiffs filed an opposition. [Dkt. 103

(Opp.)]. To which the Defendants replied to. [Dkts. 111 (Needle Reply) and 112

(Stein Reply)].

      For the following reasons, the motion to dismiss is granted in part and

denied in part.

     I.        BACKGROUND 1

      Dr. Stein is an anesthesiologist and sole member of Stein LLC. [Am. Compl.

at p.2]. Between November 2000 and February 2019, Dr. Stein through Stein, LLC

provided anesthesiologist services to his patients while an owner and managing

member of FAA. [Id. at ¶ 12]. Dr. Stein is licensed to practice medicine and surgery

in the state of Connecticut. [Id. at ¶ 13]. As a “provider,” Dr. Stein has statutory

and regulatory mandates that impose a duty to retain and furnish a patient’s

medical records. [Id. at ¶¶ 13–14 (citing to Conn. Gen. Stat. §§ 20-7c and 20-7d,

Conn. Agencies Regs. § 19a-14-42, Health Insurance Portability and Accountability

Act (“HIPPA”) Pub. L. 104-191, 110 Stat. 1936 (1996), Health Information

Technology for Economic and Clinical Health (“HITECH”) Act, Pub. L. 111-5, 123

Stat. 228 (2009))]. At all relevant times, FAA utilized an electronic medical record

(“EMR”) keeping system through which patient data is securely stored on

Microsoft’s OneDrive servers. [Id. at ¶ 15]. While working at FAA, Dr. Stein utilized

this system. [Id. at ¶ 16].




1 The factual allegations contained within this section are based on the specific
factual allegations made in the amended complaint—which the Court will treat as
true for the purpose of this decision—and documents the Court can take judicial
notice of.
                                         2
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 3 of 29




      Between approximately 2015 and November 2018, Stein LLC owned and

maintained a computer on behalf of FAA at Dr. Stein’s marital home that he shared

with Mrs. Stein. [Id. at ¶ 17]. The subject computer was separated into two distinct,

password-protected sub accounts: one for Dr. Stein and one for Mrs. Stein. [Id. at

¶ 18]. To access the FAA EMR system from this computer, the user must be on Dr.

Stein’s password-protected subaccount and the user must then click on a link to

the FAA computer network accessible only from that subaccount. [Id. at ¶¶ 21–23].

      On April 16, 2018, Mrs. Stein filed for divorce against Dr. Stein in the

Connecticut Superior Court.      See Stein v. Stein, Conn. Super. Ct. FST-FA18-

6035933-S. 2 Mrs. Stein is represented by Attorney Needle and the Needle firm in

this the divorce case. As of March 25, 2021, the divorce case is still ingoing. Id.

      In or about April 2018, Mrs. Stein and Ms. Calise, a paralegal at the Needle

Firm, accessed Dr. Stein’s password-protected subaccount and copied an

estimated nine (9) gigabytes of FAA business data, including the patient data, onto

an external storage device.      [Id. at ¶ 25].    Plaintiffs allege that Ms. Calise

downloaded the patient data from the OneDrive account onto an external flash

drive. [Id. at ¶ 25]. This unauthorized download of the protected health information

(“PHI”) of approximately 800 FAA patients was discovered in July of 2019 during

the parties’ divorce proceedings. [Id. at ¶¶ 25,39]. Plaintiffs did not give Mrs. Stein

the password to Dr. Stein’s subaccount, nor did they authorize Mrs. Stein to access

Dr. Stein’s subaccount for this or any other purpose. [Id. at ¶ 19].


2The Court takes judicial notice of the docket sheet from the Connecticut Family
Court. Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (“docket sheets
are public records of which the court could take judicial notice.”).


                                          3
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 4 of 29




      Mrs. Stein provided the external storage device containing the patient data

to the Needle Defendants, where the information was copied to and stored in the

computer system maintained by Needle LLC. [Id. at ¶ 26]. Plaintiffs believe that

this PHI was then uploaded in an unencrypted format to the Needle Defendants’

computer network, and then again to a Dropbox folder that the Needle Defendants

maintained. [Id. at ¶¶ 29–30]. On April 4, 2019, Attorney Needle and the Needle

Cuba Firm emailed a link to an unsecured, unencrypted Dropbox folder that

contained the copied patient data. [Id. at ¶ 30]. Thereafter, Plaintiffs commenced

an investigation of the data appropriated, with the assistance of a retained outside

cyber-forensic and cybersecurity firm, to identify the nature and extent of the

appropriation and the status of the copied data. [Id. at ¶¶ 31–32].

      On August 1, 2019, Attorney Needle issued a letter assuring that “the

information downloaded from the family computer was transferred by [Calise] into

[Mrs. Stein’s] filed on [Attorney Needle or Needle Cuba Firms] office computer

system. There are no hard copies of the information to return to you nor is the

information contained on any hard drive, thumb drive or memory stick.” [Id. at ¶

24 (emphasis in original)].    The letter also states that “[t]he information has

remained on my office system.” [Id.].

      Plaintiffs allege that Defendants (1) violated the Computer Fraud and Abuse

Act 18 U.S.C. § 1030 et seq., (2) violated the Connecticut statutes §§ 53-451 and -

452, and (3) were negligent. Plaintiffs also allege a claim of negligent supervision

against Attorney Needle, the Needle Cuba Firm and Needle, LLC.




                                         4
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 5 of 29




 II.   LEGAL STANDARD

       The Defendants argue that dismissal is appropriate under Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure.

       Rule 12(b)(1) authorizes a party to assert a defense of lack of subject matter

jurisdiction by motion. A 12(b)(1) motion may be either facial of fact-based. Carter

v. HealthPort Technologies, LLC, 822 F.3d 47, 56–57 (2d Cir. 2016).         When the

motion is facial, it is based solely on the allegations in the complaint and attached

exhibits. Id. When the motion is fact-based, it is based on proffered evidence in

the pleadings that controvert allegations in the complaint or that reveal a factual

problem in subject matter jurisdiction. Id. Though the plaintiff has the burden of

proving by a preponderance of the evidence that subject matter jurisdiction exists,

the Court must construe all ambiguities and draw all inferences in the plaintiff’s

favor. Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).         When the

subject matter jurisdiction challenge is premised on a lack of standing argument,

as here, the plaintiff “must allege facts that affirmatively and plausibly suggest that

it has standing to sue.” Amidax Trading Group v. S.W.I.F.T. SCRL, 671 F.3d 140,

145 (2d Cir. 2011).

       Rule 12(b)(6) authorizes a party to assert in a motion the defense for “failure

to state a claim upon which relief can be granted.” A complaint survives a 12(b)(6)

motion to dismiss only if it “states a claim to relief that is plausible on its face.”

Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”



                                          5
          Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 6 of 29




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to

a probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.”        Id. (internal quotations omitted).    “When

determining the sufficiency of plaintiffs' claim for Rule 12(b)(6) purposes,

consideration is limited to the factual allegations in plaintiffs’ amended complaint,

which are accepted as true, to documents attached to the complaint as an exhibit

or incorporated in it by reference, to matters of which judicial notice may be taken,

or to documents either in plaintiffs' possession or of which plaintiffs had

knowledge and relied on in bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d

142, 150 (2d Cir. 1993).

III.     DISCUSSION

       A. Abstention and Stay

         Defendants argue that the Court should decline jurisdiction and dismiss the

action pursuant to the Younger, Colorado River, and/or the “domestic relations”

abstention doctrines. Defendants’ specifically argue that Plaintiffs’ claims can and

should be addressed in the ongoing state court divorce proceedings. Plaintiffs

object, arguing that abstention is generally disfavored by federal courts and the

circumstances of this case do not satisfy the doctrines’ criteria.

                  1. Domestic Relations Abstention

         Defendants argue that the Court should decline jurisdiction under the

“domestic relations” abstention doctrine because factual issues relating to Mrs.

Stein’s authority can and should be addressed first in the state divorce action.

Plaintiffs argue that the domestic relations abstention doctrine is not appropriate



                                          6
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 7 of 29




here because none of the factual issues are matrimonial issues, nor are the factual

issues inextricable from the divorce proceedings.

      Generally speaking, “[a]bstention from the exercise of federal jurisdiction is

the exception, not the rule.” Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800, 813 (1976).

      The doctrine of abstention, under which a District Court may decline
      to exercise or postpone the exercise of its jurisdiction, is an
      extraordinary and narrow exception to the duty of a District Court to
      adjudicate a controversy properly before it. Abdication of the
      obligation to decide cases can be justified under this doctrine only in
      the exceptional circumstances where the order to the parties to repair
      to the state court would clearly serve an important countervailing
      interest.

Id.

      Specific to the domestic relations abstention doctrine, “[a] federal court

presented with matrimonial issues or issues ‘on the verge’ of being matrimonial in

nature should abstain from exercising jurisdiction so long as there is no obstacle

to their full and fair determination in state courts.” Am. Airlines, Inc. v. Block, 905

F.2d 12, 14 (2d Cir. 1990). As such, the Court must determine if the issues raised

in this case (1) are matrimonial issues or issues on the verge of being matrimonial

in nature and (2) whether there is an obstacle to their full and fair determination in

state court.

      Here, the claims in the amended complaint are not matrimonial issues or

issues on the verge of being matrimonial in nature. The only factual issues that

the Defendants allege are intertwined between the divorce action and this action

are: (1) whether the computer was matrimonial property, (2) whether the password

was known to Mrs. Stein or otherwise shared among family members, and (3)


                                          7
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 8 of 29




whether the data was deliberately and inadvertently copied. Whether these “factual

issues” are issues relevant to this litigation requires consideration of the claims

raised in the complaint. Of particular importance for this analysis are the first two

counts under the CFAA and CCL.

      The first inquiry is whether the factual issues that will necessarily be decided

in adjudicating the CFAA claim are matrimonial issues or issues on the verge of

becoming matrimonial in nature. The CFAA, in relevant part, authorizes a civil

action against “(a) [w]hoever— . . . (2) intentionally accesses a computer without

authorization or exceeds authorized access, and thereby obtains-- . . .               (C)

information from any protected computer” if the conduct involves “(I) loss to 1 or

more persons during any 1-year period (and, for purposes of an investigation,

prosecution, or other proceedings brought by the United States only, loss resulting

from a related course of conduct affecting            or more protected computers)

aggregating at least $5,000 in value; (II) the modification or impairment, or potential

modification or impairment, of medical examination, diagnosis, treatment, or care

of 1 or more individuals; . . . .” 18 U.S.C. § 1030(a)(2)(C), (c)(4)(A), (g). A “protected

computer” means, inter alia, “a computer-- . . . (B) which is used in or affecting

interstate or foreign commerce or communications, including a computer not

exclusively located outside of the United States that is used in a manner that affects

interstate or foreign commerce or communication of the United States . . . .” 18

U.S.C. § 1030(e)(2). The only arguable matrimonial issue that could be necessary

for adjudicating the CFAA claim is whether the computer was owned by Mrs. Stein

as marital property. Assuming the computer still exists, the state family court will



                                            8
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 9 of 29




likely need to decide if the computer is “marital property” and if so, which party

should be entitled to it in the asset distribution. Assuming for the sake of this

decision it matters that the computer was or was not marital property, whether the

computer is marital property at the time of the dissolution of marriage would not

matter here. If the computer being marital property mattered, it would only matter

with respect to the time of the alleged wrongful conduct; April 2018. It is not logical

why the state family court would need to decide whether the computer was marital

property or not during April 2018. Rather, the state family court will just be deciding

whether it is marital property for the purpose of asset distribution. Whether the

computer was marital property in April 2018 is not a matrimonial issue or and issue

on the verge of being matrimonial.

      The second inquiry is whether the second count under Connecticut General

Statute section 53-451, -452 requires a factual determination of the factual issues

the Defendants claim overlap with the divorce proceedings. Connecticut General

Statues section 53-451(b) provides that “[i]t shall be unlawful for any person to use

a computer or computer network without authority and with the intent to: . . . (6)

[m]ake or cause to be made an unauthorized copy, in any form, including, but not

limited to, any printed or electronic form of computer data, computer programs or

computer software residing in, communicated by or produced by a computer or

computer network . . . .” Section 53-451(a)(14) provides in relevant part that “[a]

person is “without authority” when such person (A) has no right or permission of

the owner to use a computer or such person uses a computer in a manner

exceeding such right or permission . . . .” Section 53-452(a) authorizes a civil action



                                          9
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 10 of 29




by someone injured due to another’s violation of 53-451. A civil action pursuant to

a violation of 53-451 must be raised within two years from the date of the act

complained of. Conn. Gen. Stat. § 53-452(f). Similar to the CFAA claim, this claim

does not raise a factual issue that the family court will be deciding.

      With respect to the second and third factual issue that the Defendants claim

is inextricably intertwined with the divorce proceeding—that the password was

shared and that the copying was deliberate or inadvertent—there is nothing in the

pleadings that indicates that this is a factual finding the state family court will make

in determining dissolution of the marriage, distribution of the assets, and child

custody matters. While it is conceivable that the family court will consider the

unlawful copying and downloading of information from the computer, as well as

any marital assets discovered as a result,        in determining fair distribution of

property, the mere possibility of such consideration does not result in a finding

that this issue is even on the merge of being matrimonial in nature. If that was the

case, than the alleged wrongdoing of one of the parties in a dissolution action

would always constitute a basis for finding that the issue is on the verge of being

matrimonial and no one in a divorce action could have separate litigation ongoing

at the same time. Such an interpretation of the domestic relations abstention

doctrine would be too broad and would not comport with the clear direction from

the Supreme Court that abstention doctrines should be used only in exceptional

circumstances.

      Further, the claims raised in this case are not claims that would be fully and

fairly determined in state court, particularly because the pending action is a divorce



                                          10
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 11 of 29




proceeding.    The divorce proceeding is between just one Plaintiff and one

Defendant in this case: Dr. and Mrs. Stein. However, there are two other Plaintiffs

in this case and four other Defendants. There is nothing before the Court showing

that those parties could intervene in the divorce proceeding. There is also nothing

showing that the state family court has the power to adjudicate the tort claims in

this case.    This is because under Connecticut statutory law, family relations

matters are limited to eighteen enumerated types of matters; see Conn. Gen. Stat.

§ 46b-1; none of which include adjudication of federal and state tort law claims. In

other words, FAA and Stein LLC could not seek redress for the alleged wrongdoing

in the divorce proceedings, nor could the Needle Defendants be found liable for

their alleged tortious conduct in the state law case.

      The Court does recognize the family court has jurisdiction to address ethical

and discovery issues, but these are not the issues raised in this court, although

they are related, they are collateral to the matrimonial issues.

      Therefore, the Court finds the “domestic relations” abstention doctrine is

inapplicable and will not decline jurisdiction on that basis.

                 2. Younger and Colorado River abstention

      Defendants argue that abstention pursuant to Younger v. Harris, 401 U.S. 37

(1971) is appropriate because any damages award here could interfere with the

divorce proceedings, there are state interests implicated here, and Plaintiffs can

recover damages in the divorce proceedings.             Defendants also argue that

abstention pursuant to Colorado River Conservation Dist. v. United States, 424 U.S.

800 (1976) is appropriate because the family court assumed jurisdiction over the



                                         11
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 12 of 29




marital property, the forums are equally convenient, stay or dismissal would avoid

piecemeal litigation, the divorce proceedings were filed first, the family court gave

Dr. Stein the option to have a hearing relating to the computer data, the dispositive

issues or motive and authority should be addressed in state court, and the state

court procedures are adequate. Plaintiffs object, arguing that abstention is not

appropriate because there has been no showing of exceptional circumstances, the

claims in this case are not parallel to the divorce case, and the considerations

under Colorado River do not support abstention.

      Younger abstention seeks to avoid federal court interference with ongoing

state criminal prosecutions, state-initiated civil enforcement proceedings, and

state civil proceedings that involve the ability of state courts to perform their

judicial functions. Jones v. Cnty. of Westchester, 678 F. App'x 48, 49-50 (2d Cir.

2017). “Younger abstention is appropriate where ‘1) there is an ongoing state

proceeding; 2) an important state interest is implicated; and 3) the plaintiff has an

avenue open for review of constitutional claims in the state court.’” Liberty Mut.

Ins. Co. v. Hurlbut, 585 F.3d 639, 647 (2d Cir. 2009).

      A federal court may, in certain exceptional circumstances, abstain from

exercising jurisdiction over a claim properly brought before it, but the abstention

doctrine “comprises a few extraordinary and narrow exceptions to a federal court's

duty to exercise its jurisdiction . . . .” Niagara Mohawk Power Corp. v. Hudson

River-Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012) (quoting

Woodford v. Cmty. Action Agency of Greene Cnty., Inc., 239 F.3d 517, 522 (2d Cir.

2001)). One narrow exception to the general obligation to exercise jurisdiction is



                                          12
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 13 of 29




when a parallel state court action is pending.         See Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 813 (1976). In Colorado River,

the Supreme Court held that a “federal court may abstain from exercising

jurisdiction when parallel state-court litigation could result in ‘comprehensive

disposition of litigation.’” Niagara Mohawk Power Corp., 673 F.3d at 100 (quoting

Colorado River, 424 U.S. at 817-18). When determining whether to abstain from

exercising jurisdiction, courts are required to consider the following factors:

      (1) whether the controversy involves a res over which one of the
      courts has assumed jurisdiction; (2) whether the federal forum is less
      inconvenient than the other for the parties; (3) whether staying or
      dismissing the federal action will avoid piecemeal litigation; (4) the
      order in which the actions were filed, and whether proceedings have
      advanced more in one forum than in the other; (5) whether federal law
      provides the rule of decision; and (6) whether the state procedures are
      adequate to protect the plaintiff's federal rights.

Niagara Mohwak Power Corp., 673 F.3d at 101 (quoting Woodford, 239 F.3d at 522).

However, a court's decision to decline jurisdiction “does not rest on a mechanical

checklist,” but rather depends on “a careful balancing of the important factors as

they apply in a given case.” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 16 (1983). Therefore, in addition to the six criteria, courts consider a

wide variety of factors when conducting the abstention analysis.

      Abstention pursuant to Younger and Colorado River is inappropriate here

for many of the same reasons that abstention is inappropriate under the domestic

relations abstention doctrine. The divorce case and this case are by no means

parallel. The parties in the divorce case are just Dr. and Mrs. Stein; here there are

six other parties. The issues in the divorce case are limited to divorce, property

distribution, and child custody; here the issues are based in tort law. Neither of


                                         13
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 14 of 29




these abstention doctrines can apply when the cases are this distinct from one

another. Nor should it. If the Court was to grant abstention, Stein LLC and FAA

could not seek redress for the alleged torts claims raised in this case through the

divorce proceeding even though they have sufficiently alleged injury. Further,

Needle Defendants could not be found directly liable for their role in the alleged

wrongful conduct raised in this case in the divorce proceedings. In essence, they

could get away with wrongdoing simply because a codefendant was in a divorce

action with a plaintiff. The family court simply could not adjudicate the tort claims

raised here due to the limited nature of such proceedings, as discussed above.

There is no threat of piecemeal litigation because the issues before the family court

and the issues raised in this case are different.

      Therefore, the Court finds that abstention under either Younger or Colorado

River is inapplicable and will not decline jurisdiction over this action.

                3. Stay

      Defendants argue that, if the Court declines to abstain, it should nonetheless

grant a stay of the federal case while the divorce is ongoing because the family

court judge is better suited to make ownership and access determinations,

resolution of the divorce action will speak directly to the claims in this action, stay

would avoid inconsistent factual determinations, stay would conserve judicial

resources, and it is possible the divorce action could render this action moot.

Defendants rely heavily on two out-of-circuit cases to support their argument:

Mehta v. Maddox, 296 F. Supp. 3d 60 (D.D.C. 2017) and Decourcy v. Maruk, No. 19-




                                          14
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 15 of 29




20511-CIV, 2019 WL 3767502 (S.D. Fla. Aug. 9, 2019). Plaintiffs argue that reliance

on Mehta and Decourcy is misplaced because those cases are distinguishable.

      In Mehta, the plaintiff-husband raised a CFAA claim, along with other federal

and state claims against his wife alleging that she gained unauthorized access of

several of his online accounts (such as email and services accounts), altered

passwords, and obtained private information. 296 F. Supp. 2d at 62. The district

court granted stay finding that “determination[s] about the ownership of particular

accounts and whether the alleged access was authorized or unauthorized” should

be decided in the ongoing divorce proceedings.        Id. at 66. Mehta is factually

distinguishable for two reasons.     First, in Mehta the federal suit was between

husband and wife only. Here, this suit is between three plaintiffs (one of which is

a party in the divorce) and five defendants (one of which is a party in the divorce).

Meaning, there is no coincidence of parties here as there was in Mehta. Second, in

Mehta the issue related to who owned the various email and services accounts,

which is suited for the family court to decide. Here, there is no argument that Mrs.

Stein could have any legal or marital interest in the PHI taken from the computer.

In other words, the property question is not key to the adjudication of this case as

it was in Mehta.

      In Decourcy, the plaintiff-husband raised a CFAA claim, along with other

federal and state claims, against his wife and her divorce attorney alleging that they

gained unauthorized access to his email accounts where they read attorney-client

communications, accessed architectural drawings for a project he was working on

and sabotaged a business transaction. 2019 WL 3767502, at *1. The district court



                                         15
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 16 of 29




applied the principles from Younger and found that staying the federal suit was

appropriate because the alleged wrongful conduct could be addressed in the

divorce proceedings and the divorce case judge was in a better position to

determine what tactical advantages the wife received from her unauthorized

access. Id. at *1–2. Decourcy is distinguishable for two reasons. First, the only

plaintiff in Decourcy was a party to the ongoing divorce proceedings. Here, there

are two other plaintiffs who are not parties to the divorce.    This is important,

particularly for FAA, because FAA does not have the ability to recover for the

alleged tortious conduct of the defendants in the divorce by any means. FAA

alleges they have suffered injury, an injury that could not be addressed in the

divorce proceeding. Second, the property that was allegedly wrongfully copied is

not property of Mrs. Stein through her marriage to Dr. Stein. The copied PHI is not

the same as emails stored in an email account.       Nor should the two types of

property be treated similarly.   When a spouse unlawfully accesses another email

to gain a tactical advantage in a divorce proceeding, the divorce court can

determine what that advantage is and offset any benefit received when distributing

assets. When a spouse unlawfully copies and disseminates PHI of third parties,

that spouse does not received a tactical advantage that needs to be offset. Rather,

such unlawful conduct requires the party responsible for maintaining the PHI to

expel financial resources to determine the extent of the breach and to take steps

to protect the information wrongfully appropriated.        In addition, the party

responsible for maintaining the PHI has legal exposure to the patients whose data

was improperly accessed for an unintended purpose as well as regulatory



                                         16
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 17 of 29




authorities. See Byrne v. Ayer Center for Obstetrics and Gynecology, P.C., 327

Conn. 540 (2018) (recognizing a tort cause of action for patients against health care

providers who, without authority to do so, disclose confidential information

obtained in the course of the physician-patient relationship); 42 U.S.C. § 1320d-6

(proscribing civil and criminal penalties for wrongful disclosure of individual

identifiable health information). Decourcy and Mehta are distinguishable.

      The Court does not find that a stay would be appropriate here. Each day that

passes, the evidence relating to the alleged wrongful conduct becomes older and

more likely to be lost, destroyed, or otherwise made unreliable.             Divorce

proceedings historically can take years and sometimes even a decade. A stay here,

for however long it takes for the divorce action to be finalized would prejudice both

parties because they would not have the benefit of fresh evidence to support their

claim or defense. Further, the outcome of the divorce is not likely to play a role in

this case because only two of the parties are part of that divorce. Even if Mrs. and

Dr. Stein reach an amicable resolution in the divorce, this would not resolve any

disputes Dr. Stein has with Needle Defendants, FAA has with Mrs. Stein, and FAA

has with Needle Defendants. Stay would cause an undue delay that would be more

injurious than helpful.

      Therefore, the Court declines the request to stay these proceedings until the

resolution of the divorce action.

          B. Stein Plaintiffs’ Standing

      Defendants argue that Stein Plaintiffs lack standing to assert a claim based

upon the alleged access of the PHI because that PHI belonged to FAA, and thus the



                                          17
        Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 18 of 29




Stein Plaintiffs did not suffer an injury-in-fact. Plaintiffs argue that there is not an

ownership requirement under the CFAA and Stein Plaintiffs did suffer an injury-in-

fact.

        To have standing, a plaintiff must show (1) that the plaintiff suffer an “injury

in fact,” (2) that there is “a causal connection between the injury and conduct

complained of,” and (3) that it is “likely” that the injury will be “redressed by a

favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1990).

“To establish injury in fact, a plaintiff must show that he or she suffered ‘an

invasion of a legally protected interest’ that is ‘concrete and particularized” and

“actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1548 (2016), as revised (May 24, 2016) (citing to Lujan, 504 U.S. at 560).

“For an injury to be ‘particularized,’ it must affect the plaintiff in a personal and

individual way . . . [and a] ‘concrete’ injury must be ‘de facto’; that is, it must

actually exist.” Id. at 1548.

        As outlined above, the CFAA provides that “any person who suffers

damages or loss by reason of a violation of this section may maintain a civil action

against the violator . . . .” 18 U.S.C. § 1030(g). Subsection (e)(8) defines “damage”

as “any impairment to the integrity or availability of data, a program, a system, or

information.” Subsection (e)(11) defines “loss” as “any reasonable cost to any

victim, including the cost of responding to an offense, conducting a damage

assessment, and restoring the data, program, system, or information to its

condition prior to the offense, and any revenue lost, cost incurred, or other

consequential damages incurred because of interruption of service” ). “Under this



                                           18
         Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 19 of 29




definition, and under the case law interpreting it from within this circuit, the costs

of investigating security breaches constitute recoverable “losses,” even if it turns

out that no actual data damage or interruption of service resulted from the breach.”

Univ. Sports Pub. Co. v. Playmakers Media Co., 725 F. Supp. 2d 378, 387 (S.D.N.Y.

2010). The question here is whether Stein Plaintiffs have alleged sufficient facts to

show they have suffered damages or loss to satisfy the jurisdictional requirement

for the CFAA.

         Theofel v. Farey-Jones, 359 F.3d 1066 (9th Cir. 2004) is instructive. In Theofel,

the Ninth Circuit held that the CFAA does not have an ownership or control

requirement. Id. at 1078. In Theofel, the defendants issued a patently overbroad

subpoena, that resulted in approximately 400 emails from various plaintiffs being

distributed to and reviewed by the defendants. Those plaintiffs filed suit alleging,

inter alia, that the defendants violated the CFAA. The district court dismissed this

claim finding that the CFAA does not apply to unauthorized access of a third party’s

computer, which the Ninth Circuit reversed finding that “[t]he district court erred

by reading an ownership or control requirements into the [CFAA].” Id. at 1078. The

Ninth Circuit explains that “[i]ndividuals other than the computer’s owner may be

proximately harmed by unauthorized access, particularly if they have rights to data

stored on it.” Id.

         Here, the amended complaint alleges that Plaintiffs commenced an

investigation into Defendants’ intrusion after learning of their actions. [Compl. at

¶ 31].

         Specifically, Plaintiffs retained the services of the Sylint Group, Inc., a
         cyber-forensic and cybersecurity firm, to investigate the nature and


                                             19
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 20 of 29




       extent of any damage to the Protected Computer, FAA Patient PHI,
       and/or Stein Patient Data attributable to the acts of Defendants in
       accessing and using the Protected Computer to copy and download
       approximately 9 gigabytes of information from Plaintiffs, including
       whether any information was deleted, modified or otherwise
       overwritten, and further including whether the insertion by Defendants
       of an unauthorized and external storage device into that computer
       resulted in an infection with malware such as viruses, trojans and
       ransomware. The cost of that investigation exceeded the sum of
       $5,000.

[Id. at ¶ 32].

       The Court rejects Defendants standing arguments for two reasons. First, the

amended complaint on its face indicates that the PHI belonged to Stein Plaintiffs’

patients and the Stein Plaintiffs had an interest imposed by statute and regulation

on preserving that information. Defendants claims that the information was only

FAA’s is unsupported and does not address the Stein Plaintiffs’ responsibilities to

its patients. Second, even if the PHI is solely owned by FAA, ownership is not a

requirement for raising a CFAA claim as discussed in Theofel. Rather, the statute

requires a showing of damages or losses. The complaint on its face shows that

the Plaintiffs incurred losses in investigating the breach. Such incurred losses can

be used in establishing jurisdictional standing. See Univ. Sports Pub. Co., 752 F.

Supp. 2d at 387.

       Therefore, the Court denies the Defendants’ motion to dismiss the Stein

Plaintiffs’ claims due to a lack of standing.

           C. Computer Fraud and Abuse Act Claim

       Defendants argue that the CFAA claim should be dismissed because it does

not plausibly plead that Defendants’ access was unauthorized and HIPPA does not

govern Defendants. Alternatively, Defendants argue that the claim should be


                                          20
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 21 of 29




dismissed pursuant to the rule of lenity to avoid interpreting the criminal statute in

a way that criminalizes ordinary conduct. Lastly, and alternatively, Defendants

argue that the Court should dismiss the § 1030(c)(4)(A)(i)(II) claim because

Plaintiffs lack standing.

                1. “Unauthorized”

      Defendants argue that the Plaintiffs have failed to plausibly plead that access

to the computer was “without authorization or exceeds authorized access” as

required under the CFAA. 18 U.S.C. § 1030(a)(2). The argument is two-fold. First

Defendants jointly argue that the complaint fails to plead that Mrs. Stein’s access

was unauthorized. Second, Needle Defendants alone argue that the complaint fails

to plead that Needle Defendant’s access was unauthorized.

      “The statute does not define ‘without authorization,’ though courts have

construed it to mean ‘without any permission.’”          Univ. Sports Pub. Co. v.

Playmakers Media Co., 725 F. Supp. 2d 378, 383 (S.D.N.Y. 2010) (citing to LVRC

Holding LLC v. Brekka, 581 F.3d 1127, 1133 (9th Cir. 2009)). The statute does define

“exceeds authorized access” to mean “to access a computer with authorization

and to use such access to obtain or alter information in the computer that the

accesser is not entitled so to obtain or alter.” § 1030(e)(6). “Courts applying the

narrow interpretation of the statute have construed the definition of ‘exceeds

authorized access’ to apply to a person who uses a limited level of initial access

authority to obtain other, more highly protected information that he or she is not

entitled to access.” Univ. Sports Pub. Co., 725 F. Supp. 2d at 384.




                                         21
         Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 22 of 29




   i.       Mrs. Stein’s Authority

         With respect to Mrs. Stein’s access, Defendants argue that Mrs. Stein could

not be found liable under the CFAA because she was permitted to use the subject

computer and she had an interest in the computer as it was marital property at the

time of the alleged unlawful conduct. In addition, Defendants argue that they are

not subject to HIPPA and HIPPA cannot be a basis for finding unauthorized access.

Plaintiffs’ object arguing that the complaint pleads that the access was not

authorized and the arguments relating to the computer being marital property are

a red herring.

         The complaint alleges that the patient PHI was accessible only from Dr.

Stein’s password protected sub-account on the computer. [Compl. at ¶¶ 21–22].

Further, the complaint alleges that access to the patient PHI required clicking on

the FAA OneDrive link. [Id. at ¶ 22]. The complaint also alleges that “[a]t no time

pertinent hereto did Plaintiffs authorize Defendants to access any of the Stein

Patient Data or the FAA Patient PHI through the Protected Computer.” [Compl. at

¶ 27].    Thus, the complaint sufficiently alleges that Defendants did not have

authority to access the patient PHI, let alone download, copy, and disseminate it.

Even if Mrs. Stein had authority to access this computer, she certainly exceeded

her authority by accessing the password protected subaccount. Whether Dr. Stein

in fact gave Mrs. Stein the password to the subaccount is a matter to be addressed

during discovery.

         Defendants argument about the computer being marital property poses a

factual issue that cannot be resolved at this stage of the proceedings. On the face



                                          22
         Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 23 of 29




of the complaint, the computer is not marital property; rather it is owned by Stein

LLC. Whether the computer is in fact marital property is a factual issue that will

need to be addressed after discovery. Further, even if the computer is marital

property, that fact alone does not justify dismissal for two reasons.     First the

computer and the password protected data on the computer are separate and

distinct. Second, the complaint pleads enough facts to show that at the very least

Mrs. Stein exceeded authorized access by entering a password to Dr. Stein’s

subaccount without permission to do so.

         The Court need not address whether or not Defendants are subject to HIPPA

or HIPPA-like requirements because the unauthorized access is sufficiently alleged

without reliance on HIPPA.

   ii.      Needle Defendants’ Authority

         With respect to Needle Defendants’ access only, Needle Defendants argue

that Mrs. Stein at the very least had apparent authority to authorize the access to

the computer.         Plaintiffs argue that this is preposterous because Needle

Defendants, as well as every lawyer in the country, knows that it is not permitted

to unilaterally access PHI without consent and a non-physician’s “authorization”

is a legal nullity.

         The Court rejects Needle Defendants’ argument because there is nothing in

the complaint that leaves the Court with the impression that any Plaintiffs made

representations to Needle Defendants that would reasonably create apparent

authority. See Fennell v. TLB Kent Co., 865 F.2d 498, 502 (2d Cir. 1989) (“Second

Circuit case law supports the view that apparent authority is created only by the



                                           23
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 24 of 29




representations of the principal to the third party, and explicitly rejects the notion

that   an agent    can   create   apparent     authority    by   his own actions    or

representations.”); F.D.I.C. v. Providence College, 115 F.3d 136, 141 (2d Cir. 1997)

(reliance on an agent’s apparent authority must be reasonable and in some

circumstances the third party has a duty to inquire such as “when (1) the facts and

circumstances are such as to put the third party on inquiry, (2) the transaction is

extraordinary, or (3) the novelty of the transaction alerts the third party to a danger

of fraud.”). Further, it is wholly unreasonable to believe that Needle Defendants

believed Mrs. Stein, who is not a physician-custodian of the PHI or the patient-

subject of the PHI, could authorize a third party to access other persons’ PHI

without their consent.     This is particularly true       here where the person who

accessed the PHI is a highly educated professional subject to legal ethics

standards and acted under the supervision of a member of the bar.

       Therefore, the Court finds that the complaint sufficiently pleads the

unauthorized element of a CFAA claim against the Defendants.

                2. Rule of Lenity

       Defendants argue that the rule of lenity compels dismissal of the CFAA claim

because finding liability based on the allegations in the complaint would

criminalize routine use of a home computer. Plaintiffs argue that the rule of lenity

does not bar the CFAA claim because, under HIPPA regulations, Defendants never

had authority to access or take patient PHI.

       The rule of lenity “applies only when, after consulting traditional canons of

statutory construction, we are left with an ambiguous statute.” Shular v. United



                                          24
          Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 25 of 29




States, 140 S. Ct. 779, 787 (2020). Where there is no ambiguity, there is nothing for

the rule of lenity to resolve. Id. Though the rule of lenity is generally steered toward

construction of criminal statutes, it applies here where the statute at issue has both

criminal and non-criminal applications. See Leocal v. Ashcroft, 543 U.S. 1, 11 n.8

(2004); Executive Trim Construction, Inc. v. Gross, No. 1:20-cv-544, 2021 WL

919865, at *12 (N.D.N.Y. Mar. 10, 2021) (applying rule of lenity in analyzing CFAA

claim).

      The parties rely heavily on the Second Circuit’s decision in United States v.

Valle, 807 F.3d 508 (2015) in making their arguments. In Valle, the defendant was

charged with, inter alia, improperly accessing a government computer and

obtaining information in violation of § 1030(a)(2)(B) of the CFAA. Id. at 512–13. The

defendant was a NYPD police officer with access to a computer program that

allowed him to search restricted databases. Id. Though it was against department

policy, the defendant used the database to search for someone he was accused of

conspiring to kidnap. Id. The defendant was convicted on this count, but the

Second Circuit reversed.      Id. at 523.   The Second Circuit held that “exceeds

authorized access” only applies when a party “obtains or alters information that he

does not have authorization to access for any purpose which is located on a

computer that he is otherwise authorized to access.” Id. at 511–12. The court

found that “one sensible reading of the statute is that ‘exceeds authorized access’

is complementary, referring to a scenario where a user has permission to access

the computer but proceeds to ‘exceed’ the parameters of authorized access by

entering an area of the computer to which his authorization does not extend.” Id.



                                            25
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 26 of 29




at 524 (emphasis in original). The court adopted this interpretation of “exceeds

authorized access” pursuant to the rule of lenity because the alternative way of

interpreting the statute would criminalize ordinary activity by making “every

violation of a private computer use policy a federal crime”; such as “checking

Facebook at work.” Id. at 528. In other words, “exceeds authorized access” is not

measured by the content accessed but the means of access.

      What makes Valle distinguishable from the allegations here is what is

fundamental to Plaintiffs’ case; that is that Valle was authorized to access the

program he accessed, here, the complaint alleges with specificity that Defendants

were not authorized to access Dr. Stein’s subaccount. The allegations are beyond

mere conclusory allegations, rather the complaint alleges that Dr. Stein password

protected his subaccount and did not give access to his password protected

subaccount to Defendants. Further, once on Dr. Stein’s subaccount, Defendants

further exceeded authorized access by accessing the FAA OneDrive. At this stage

of the proceedings, the complaint sufficiently shows that Defendants exceeded

authorized access even when applying the narrower definition of “exceeds

authorized access” found in Valle.

      Defendants present a series of hypothetical situations of ordinary conduct

that it thinks would be unlawful if the Court found that Plaintiffs’ CFAA claim on its

face survives this motion to dismiss.         For example, Defendants’ state that

“[a]ccepting Plaintiffs’ position would turn every spouse involved in a divorce

proceeding into a potential criminal.”        What Defendants are missing is the

allegations well beyond the fact that Dr. Stein and Mrs. Stein are in a divorce. Not



                                         26
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 27 of 29




every person in a divorce accesses their spouses work, password-protected

computer account for the purpose of downloading universally recognized

confidential medical records of third parties. This is not normal or ordinary alleged

conduct.

      Therefore, the Court rejects the Defendants’ argument that the CFAA claim

should be dismissed pursuant to the rule of lenity.

                3. Section 1030(c)(4)(A)(i)(II).

      Defendants argue that the branch of the CFAA claim predicated on an injury

theory under § 1030(c)(4)(A)(i)(II)—which makes the CFAA actionable to private

parties when the unlawful access involves “the modification or impairment, or

potential modification    or impairment,       of medical   examination,   diagnosis,

treatment, or care of 1 or more individuals”—should be dismissed because

Plaintiffs do not have standing as they did not suffer the harm contemplated by

this subsection. Defendant’s heavily rely on Pediatric Nephrology Assoc.s of S.

Florida v. Varierty Children’s Hosp., 226 F. Supp. 3d 1346 (S.D. Fla. Dec. 29, 2016),

where the court was not convinced that a plaintiff-physician could have standing

to assert such an injury theory relating to medical records that are not that of the

plaintiffs. Plaintiffs have not substantively responded to this argument; rather

Plaintiffs say that an injury theory under both § 1030(c)(4)(A)(i)(I) and (II) are

implicated and they only need to establish one theory for the claim to survive.

      Plaintiffs are correct in so far as the CFAA does not require both injury

theories to be actionable. However, Plaintiffs have abandoned their injury theory

under § 1030(c)(4)(A)(i)(II) because they have not objected to Defendants argument



                                          27
       Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 28 of 29




that they lack standing to raise claim under that theory. See McLeod v. Verizon

New York, Inc., 995 F. Supp. 2d 134, 143 (E.D.N.Y. 2014) (“[C]ourts in this circuit

have held that ‘[a] plaintiff's failure to respond to contentions raised in a motion to

dismiss claims constitute an abandonment of those claims.’”) (collecting cases).

       Therefore, the Court grants the motion to dismiss the CFAA claim to the

extent that it is based on § 1030(c)(4)(A)(i)(II).

          D. Connecticut Computer Crime Law Claim

       Defendants argue that count two under the Connecticut Computer Crime

statutes; Conn. Gen. Stat. §§ 53-451 and -452; should be dismissed. Defendants

argue that Plaintiffs have not plead that access to the computer was without right

or permission from the owner because the computer is marital property. Plaintiffs

argue that the complaint alleges that the computer was owned by Stein LLC.

       The issue of whether Mrs. Stein was the “owner” of the computer at the time

of the breach is a factual dispute; the complaint claims the computer was owned

by Stein LLC and Defendants claim it was marital property. The Court is required

to resolve all factual disputes in favor of the plaintiff on a motion to dismiss. See

Ashcroft, 556 U.S. at 680. Thus, the Court must find for the purpose of this decision

that Stein LLC was the owner. Defendants’ argument must fail because they are

predicated on a fact not found by the Court.

       Therefore, the Court rejects Defendants’ argument that count two under the

Connecticut Computer Crime statutes should be dismissed.




                                            28
      Case 3:19-cv-01634-VLB Document 123 Filed 03/29/21 Page 29 of 29




         E. Negligence Claims

      Defendants argue that upon dismissal of the CFAA claim, the Court should

decline supplemental jurisdiction over Plaintiffs’ remaining state law claims.

Because the Court has not dismissed the CFAA claim, this argument is rejected.

IV.   CONCLUSION

      For the aforementioned reasons, the motions to dismiss are granted in part

and denied in part. The branch of the CFAA claim predicated on an injury theory

under § 1030(c)(4)(A)(i)(II) is dismissed. All other claims remain.



                                              IT IS SO ORDERED

                                              ____/s/___________________
                                              Vanessa L. Bryant
                                              United States District Judge

Dated at Hartford, Connecticut: March 29, 2021




                                         29
